PER CURIAM.
This cause is before us on appeal from the dismissal of Appellants’ second amended complaint with prejudice. We affirm the dismissal of the contract counts (counts I — III) as barred by the statute of frauds.
However, the counts alleging defamation (count IV) and intentional interference with a contractual relationship (count V) should not have been dismissed. Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So.2d 812, 814 *461(Fla.1994); Landry v. Hornstein, 462 So.2d 844, 846 (Fla. 3d DCA 1985); Young v. Pottinger, 340 So.2d 518, 520 (Fla. 2d DCA 1976) (citing, inter alia, Prosser on Torts § 106, at 725-26 (2d ed. 1955)); cf. Dwight v. Tobin, 947 F.2d 455, 460 (11th Cir.1991).
We therefore affirm the dismissal of the contract counts (counts I — III), but reverse the dismissal of the defamation and intentional interference counts (counts IV and V), and remand for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR FURTHER PROCEEDINGS.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.